DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1-13, 16-18 and 20-22 are allowable.
The closest prior art references: Adra et al. (US 2017/0155295), Owada et al. (US 2003/0098630) and Bradfield (US 2012/0080982) disclose the general claimed structure recited in claims 1 and 16, as explained in last Office Action, but fail to disclose the specific shape, orientation and spacing of the recited flow enhancement members (see Applicant’s flow enhancement members “70” & “71” on the left figure below, and Owada’s flow enhancement members “160” on the right figure).

    PNG
    media_image1.png
    292
    685
    media_image1.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the first flow enhancement member and the second flow enhancement member each having a generally triangular cross-section and disposed in the first v-shaped channel and the second v-shaped channel respectively so that the apexes of the first and second flow enhancement members are oriented toward and radially spaced apart from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-13 and 21-22 are also allowable due to their dependency on claim 1.

In claim 16, the specific limitations of “the first flow enhancement member and the second flow enhancement member each having a generally triangular cross-section and disposed in the first v-shaped channel and the second v-shaped channel respectively so that the apexes of the first and second flow enhancement members are oriented toward and radially spaced apart from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 17-18 and 20 are also allowable due to their dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834